[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This action was brought by the plaintiff, Ernest Leonardo, against the defendant, PSBL Corporation f/k/a Dee's, Inc., for damages allegedly caused by the defendant while it was in occupancy of commercial premises located at 20 West Woods Road, Hamden, CT. The defendant occupied the premises under a series of written leases and lease extensions from January, 1980 through June, 1999 and thereafter on an oral, month to month basis. The defendant' business was sold to Waste Management, Inc. on or about August 18, 2000, and Waste Management vacated the premises on or about October 25, 2000.
The plaintiff alleges in his complaint that "When the defendant surrendered the leased premises on or about October 25, 2000, the premises had been damaged . . ." (plaintiff's complaint, paragraph 9). There is no allegation in the complaint nor was there persuasive testimony that the plaintiff knew when the alleged damages had occurred or by whom. Waste Management, Inc., the final tenant in possession before this action was initiated, was not named as a party defendant.
Judgment may enter in favor of the defendant for the plaintiff's failure to establish his damages or who was responsible for causing them by a preponderance of the evidence.
BY THE COURT
Leavitt, J. CT Page 1892